EXHIBIT 10.1

 

OFFICEMAX INCORPORATED

NONSTATUTORY STOCK OPTION AGREEMENT

 

This Nonstatutory Stock Option (the “Option”) is granted December 31, 2004, by
OFFICEMAX INCORPORATED (the “Company”) to                           
(“Optionee”) pursuant to the Director Stock Compensation Plan (the “Plan”),
subject to the following terms and conditions.

 

1.               This Option is subject to all the terms and conditions of the
Plan, and all capitalized terms not otherwise defined in this Agreement shall
have the meaning given them in the Plan.

 

2.               The Company hereby grants Optionee a nonstatutory stock option
to purchase up to              shares of Stock at a price of $2.50 per share.

 

3.               This Option shall expire on the first day following the third
anniversary of Optionee’s retirement, resignation, or termination as a director
of the Company.

 

4.               Except as provided in Sections 3.7 and 3.11 of the Plan, this
Option shall not be exercisable until July 1, 2005, and thereafter it shall be
exercisable in full.

 

5.               This Option may be exercised, in full or in part, from time to
time by delivery of notice to the Company or its agent specifying the number of
shares of Stock to be purchased.  There are three ways to pay the exercise price
for this Option:

 

a.               Optionee may pay cash.

 

b.              If Optionee owns shares of Company stock, Optionee may use them
in lieu of cash or in combination with cash.

 

c.               If legally permitted, Optionee may sell a portion or all of the
Option shares.  The exercise price of this Option and any required fees shall be
deducted from the proceeds of the sale.

 

6.               This Option is nontransferable other than as provided in
Section 3.9 of the Plan.

 

 

OFFICEMAX INCORPORATED

 

 

 

 

 

By

 

 

 

 

Matthew R. Broad

 

 

Executive Vice President,

 

 

General Counsel and

 

 

Corporate Secretary

 

--------------------------------------------------------------------------------